323 S.W.3d 835 (2010)
Nicholas MONTOYA, Respondent,
v.
A-1 MUFFLERS, INC., Appellant.
No. WD 71773.
Missouri Court of Appeals, Western District.
November 2, 2010.
Patrick McGrath, Kevin Weakley, Aaron Schwartz, Overland Park, KS, for Appellant.
Patrick Reavey, Kansas City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.
Prior report: 2009 WL 4396685.

ORDER
PER CURIAM:
A-1 Mufflers, Inc. appeals the trial court's judgment awarding compensatory and punitive damages for Mr. Nicholas Montoya on a claim for wrongful termination. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).